United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3725
                                   ___________

United States of America,               *
                                        *
             Plaintiff - Appellee,      *
                                        *
       v.                               *
                                        *
Miguel Angel Chavez, also known as * Appeal from the United States
 Jesus Aurelio Valdez, also known as    * District Court for the District
Atanacio Chavez, also known as Tony, * of North Dakota.
also known as Jesus Aurelio Chavez,     *
also known as Gordo, also known as      * [UNPUBLISHED]
Jesse Valdez Munoz,                     *
                                        *
             Defendant -Appellant.      *
                                   ___________

                             Submitted: October 22, 2010
                                Filed: October 29, 2010
                                 ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Miguel Chavez was charged with various offenses involving the distribution of
methamphetamine on the Turtle Mountain Indian Reservation, including engaging in
a continuing criminal enterprise (CCE). 21 U.S.C. § 848(c). The indictment alleged
that Chavez engaged in a CCE through a series of narcotics related conspiracies
committed in North Dakota in concert with seventeen other people whom Chavez
organized, supervised, and managed. Both parties agree that the drugs originated with
a large Mexican cartel and that Chavez transported drugs and money between
Mexican suppliers and North Dakota dealers.

       The jury convicted Chavez on all counts. It found that Chavez supervised seven
of the seventeen CCE participants alleged in the indictment. Section 848(b) of the
CCE statute mandates a life sentence if a CCE defendant acted as the "principal
administrator, organizer, or leader, or one of several principal administrators,
organizers, or leaders" and the enterprise involved sufficient quantities of drugs or
money. Id. § 848(b). Chavez does not dispute that his CCE involved at least two
hundred pounds of methamphetamine, well beyond the statutory ten kilogram
threshold. Id. § 841(b)(1)(B)(viii), 848(s). At sentencing, the district court1 found
that Chavez acted as a principal and imposed a life sentence. Id. § 848(b). Absent the
statutory minimum, the court would have imposed a forty year sentence.

       On appeal Chavez challenges the sufficiency of the evidence that he acted as
the "principal administrator, organizer, or leader" of the CCE. Chavez urges that the
district court must determine "principal" status within the context of the entire chain
of drug distribution. Chavez argues he was too lowly and "disposable" to be a
principal compared to cartel leaders in Mexico. We review for clear error the district
court's factual findings at sentencing. United States v. Jackson, 345 F.3d 638, 645
(8th Cir. 2003). We review the sufficiency of evidence de novo. United States v.
Shepard, 462 F.3d 847, 866 (8th Cir. 2006).

       We disagree that the district court was required to consider actors or offenses
outside the scope of the enterprise alleged in the indictment. Asked for its advisory
verdict, the jury found unanimously that Chavez was the "principal" with respect to
that enterprise beyond a reasonable doubt. Applying a preponderance standard of

      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.

                                         -2-
proof appropriate to sentencing, the district court was free to accept the jury's finding.
See Tamko Roofing Prods., Inc. v. Smith Eng'g Co., 450 F.3d 822, 828 (8th Cir.
2006). The district court did not clearly err in finding that Chavez was the enterprise's
principal administrator, organizer, or leader.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                           -3-